Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 20, 2020                                                                                   Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  159416
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
  ILENE TINMAN and MICHAEL TINMAN, as                                                                 Megan K. Cavanagh,
  Next Friends of TZVIH TINMAN, a Minor,                                                                               Justices
               Plaintiffs-Appellants,
  v                                                                SC: 159416
                                                                   COA: 338815
                                                                   Wayne CC: 99-932051-CK
  BLUE CROSS AND BLUE SHIELD OF
  MICHIGAN,
            Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the December 7, 2004
  and September 24, 2015 judgments of the Court of Appeals is considered, and it is
  DENIED, because we are not persuaded that the questions presented should be reviewed
  by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 20, 2020
           s1120
                                                                              Clerk